Title: Nathaniel Pendleton’s Narrative of the Events of June 22, 1804
From: Pendleton, Nathaniel
To: 


On Saturday the 22d of June, General Hamilton, for the first time, called on Mr. P. and communicated to him the preceeding correspondence. He informed him that in a conversation with Mr. V. N. at the time of receiving the last letter, he told Mr. V. N. that he considered that letter as rude and offensive, and that it was not possible for him to give it any other answer than that Mr. Burr must take such steps as he might think proper. He said farther, that Mr. V. N. requested him to take time to deliberate, and then return an answer, when he might possibly entertain a different opinion, and that he would call on him to receive it. That his reply to Mr. V. N. was, that he did not perceive it possible for him to give any other answer than that he had mentioned, unless Mr. Burr would take back his last letter and write one which would admit of a different reply. He then gave Mr. P. the letter hereafter mentioned of the 22d of June, to be delivered to Mr. V. N. when he should call on Mr. P. for an answer, and went to his country house.
The next day General Hamilton received, while there, the following letter.
